

115 S2547 IS: Consolidating Losses Associated to Severe Storms Act of 2018
U.S. Senate
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2547IN THE SENATE OF THE UNITED STATESMarch 14, 2018Mr. Kennedy (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide assistance
			 for educational facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consolidating Losses Associated to Severe Storms Act of 2018 or the CLASS Act.
		2.Assistance for educational facilities
 (a)Covered educational facility definedIn this section, the term covered educational facility means a public facility or private nonprofit facility that— (1)is an educational facility; and
 (2)is located in a State or insular area for which more than 1 flood-related major disaster was declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) during calendar years 2016 and 2017.
 (b)AssistanceFor purposes of a reduction of Federal assistance under section 406(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(d)), in the case of a campus with more than 1 covered educational facility, the reduction amount determined under such section 406(d) shall be applied to the repair, restoration, reconstruction, and replacement costs and associated expenses of only 1 covered educational facility on the campus.